Citation Nr: 1451265	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date prior to April 16, 2010 for service connection for a mood disorder.

2.  Entitlement to an effective date prior to April 16, 2010 for a total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1978 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2008 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and Reno, Nevada.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of the hearing is associated with the Veteran's electronic claims file.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for a mood disorder arose was denied by the RO in rating decisions dated in May 1987 and December 1992.  The Veteran did not appeal.

2.  The Veteran filed to reopen the previously denied claim of service connection for a mood disorder on September 8, 2006, and in an August 2008 rating decision service connection for a mood disorder was not reopened.  The Veteran expressed disagreement with that decision.  In a July 2010 rating decision, the RO granted service connection for a mood disorder as secondary to service-connected disorders and assigned an effective date of April 16, 2010. 

3.  Prior to the September 8, 2006 claim, there were no pending requests for service connection that remained unadjudicated, and no appeals or new and material evidence were submitted during the applicable appellate periods.

4.  In a March 31, 2010 VA treatment record, the Veteran received a diagnosis of mood disorder due to multiple service-connected medical conditions, at which point entitlement to service connection for a mood disorder arose.

5.  Prior to March 31, 2010, the Veteran did not meet the requisite schedular percentage requirements for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 31, 2010, but no earlier, for the grant of service connection for a mood disorder has been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date of March 31, 2010, but no earlier, for the grant of a TDIU, on a schedular basis, have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.157, 3.400, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claims for a mood disorder and for a TDIU are 'downstream' elements of the RO's grant of service connection for this disability and the RO's grant of a TDIU in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 48 3 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  An October 2011 statement of the case (SOC) provided notice on the 'downstream' issues of earlier effective dates and readjudicated the matter after the Veteran and his representative responded and further development was completed.  Neither the Veteran nor his attorney has alleged any prejudice from any downstream notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 'where a claim has been substantiated after the enactment of the VCAA, the Appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues').  Thus, any failure to provide notice as to the disability rating under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  All evidence relevant to the Veteran's claims has been secured.  It is noted that determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that there is evidence constructively of record that has not yet been received.  The Veteran has not identified any other pertinent evidence that remains outstanding.  There also is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claims on appeal.

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

II.  Entitlement to an Effective Date Earlier than April 16, 2010 for the Grant of Service Connection 

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this case, the Veteran appealed from the assigned effective date for the grant of service connection.  Therefore, the appropriate effective date is either the date of the receipt of the claim or the date that entitlement to service connection arose, whichever is later in time.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  The Veteran filed his claim for service connection on September 2006, and service connection was denied in an August 2008 rating decision based on a lack of a nexus between the Veteran's acquired psychiatric disorder and active service.  During the course of the subsequent appeal, the Veteran underwent a VA examination in May 2010 during which the examiner found the Veteran had a mood disorder secondary to his service-connected disabilities.  The RO then assigned an effective date of April 16, 2010, the date the Veteran specifically claimed service-connection on a secondary theory, as that is the date the RO determined was the date of claim.

However, as there is evidence of an earlier claim filed in September 2006, and of a notice of disagreement with the August 2008 RO decision, the Board finds that the date of claim is actually September 8, 2006.  Nonetheless, there is no evidence of a nexus between active service and the Veteran's diagnosed acquired psychiatric disorder until a March 31, 2010 VA progress note.  Though there is evidence of additional acquired psychiatric disorders including substance abuse and depression, there is no claim or indication that these are caused by or aggravated by his active service or service-connected disabilities.  The first objective evidence of a mood disorder related to active service is the March 31, 2010 VA progress note which included a diagnosis of mood disorder secondary to the Veteran's service-connected disabilities.  Therefore, in this case the Board finds that entitlement to service connection for a mood disorder arose on March 31, 2010, with the rendering of the diagnosis of mood disorder due to service-connected disabilities.

As such, the Board finds that the proper effective date for the Veteran's grant of service connection for PTSD is March 31, 2010, or the date his claim for service connection was arose, as it is later in time than September 8, 2006, which is the date that the Veteran filed his claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  No prior claim, expressed, inferred, or implied is of record.  For these reasons, an effective date of March 31, 2010, but no earlier, for the award of service connection for a mood disorder is granted.

III. Entitlement to an Effective Date Earlier than April 16, 2010 for the Grant of TDIU, on a Schedular Basis

The Veteran seeks entitlement to an effective date earlier than April 16, 2010, for the grant of TDIU.  

A Veteran may be awarded a TDIU rating upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran's formal claim to reopen a claim of entitlement to TDIU was received by the RO in July 2007.  Prior to March 31, 2010, the Veteran was service connected for residuals of a right femur fracture at 20 percent disabling, lumbosacral strain at 20 percent disabling, left hip degenerative joint disease at 10 percent disabling, and residuals of a left knee injury at 10 percent disabling.  As such, the Veteran did not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to TDIU, prior to March 31, 2010.  The RO granted TDIU, effective April 16, 2010, because that was the earliest date at which the Veteran met the schedular criteria for assignment of a TDIU.  See 38 C.F.R. § 4.16(a).  However, given that the effective date of entitlement to service connection for a mood disorder has been adjusted to March 31, 2010, the Board finds that entitlement to TDIU is also effective March 31, 2010.  

It is the established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans unemployable by reason of service-connected disabilities, but who fail to meet the standards set forth in paragraph (a) of 38 C.F.R. § 4.16.  38 C.F.R. § 4.16(b) (2013).  See also 38 C.F.R. §§ 3.340, 3.341 (2012).  The Board considered the Veteran's VA progress notes.  The Board also considered the Situational Work Assessment and Vocational Profile Summary dated in August 2009.  The evaluator also referred to the Veteran's non-service connected disabilities including HIV positive, diabetes mellitus, residual of head injury including left arm numbness, poly-substance abuse, and mixed personality disorder.  The evaluator noted the Veteran's service-connected disabilities limit his ability to engage in work activities that require extended standing, walking, and heavy lifting.  However, the referral information indicates that his disability places him at risk for reduced work performance in a number of work environments.  The examiner did not determine that the Veteran was unemployable solely due to his service-connected disabilities.  As the Veteran meets schedular standards now but did not prior to March 31, 2010- there is no need to refer the claim to the Director of Compensation and Pension for consideration of a TDIU rating.  See 38 C.F.R. § 4.16(b).










	(CONTINUED ON NEXT PAGE)




As indicated above, prior to March 31, 2010, the schedular criteria for a TDIU were not met.  There are no other pending earlier effective date or increased rating claims of record.  


ORDER

Entitlement to an effective date of March 31, 2010 for service connection for a mood disorder is granted.

Entitlement to an effective date of March 31, 2010 for a total disability rating due to individual unemployability (TDIU) is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


